21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 1 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 2 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 3 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 4 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 5 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 6 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 7 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 8 of 9
21-50890-amk   Doc 10   FILED 07/09/21   ENTERED 07/09/21 16:52:21   Page 9 of 9
